Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 1 of 12
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 22, 2019
                                                                David J. Bradley, Clerk
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 2 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 3 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 4 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 5 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 6 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 7 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 8 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 9 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 10 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 11 of 12
Case 4:16-cv-01771 Document 40 Filed in TXSD on 01/18/19 Page 12 of 12
